Citation Nr: 1008158	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, as a 
result of exposure to herbicides and as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The RO in 
Phoenix, Arizona, currently has jurisdiction of the case.

The claim was previously remanded by the Board in June 2007, 
May 2008, and September 2009 for additional development and 
to address due process concerns.  The appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.

In September 2009, the Board remanded the Veteran's claim in 
light of 38 C.F.R. § 3.310.  More specifically, the Board 
remanded the claim in order for the AMC to obtain an opinion 
regarding whether the Veteran's hypertension had been 
aggravated by his service-connected type II diabetes 
mellitus.  The examiner was also instructed to provide an 
opinion as to whether the Veteran's hypertension was related 
to service, to include his presumed exposure to herbicides.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The AMC complied with the remand instructions by scheduling 
the Veteran for a hypertension examination, which was 
conducted in October 2009, but the remand instructions 
related to the content of the examination report were not 
completely complied with.  For reasons to be discussed in 
more detail below, the Board finds that the AMC should send 
the Veteran's claims file back to the examiner who conducted 
the October 2009 examination for a clarified opinion.  

In pertinent part, the examiner mistakenly indicated that he 
was to address the question of whether the Veteran's diabetes 
mellitus was secondary to hypertension before reporting that 
it was his opinion that the Veteran's diabetes mellitus was 
neither caused, nor aggravated, by the antecedent 
hypertension.  The examiner failed to address the question of 
whether the Veteran's diabetes mellitus either caused or 
aggravated his documented hypertension.  This must be 
accomplished on remand.  

The October 2009 VA examiner reported reviewing the Veteran's 
claims folder, but indicated that the Veteran's discharge 
physical examination was not available.  The examiner also 
noted that the availability of this record might change his 
opinion regarding whether the Veteran's hypertension was 
related to service, to include his presumed exposure to 
herbicides.  It was the examiner's opinion that the Veteran's 
hypertension was neither due to, nor cause by, exposure to 
herbicides.  No opinion regarding whether the Veteran's 
hypertension had its onset during, or is related to, active 
service (beyond the presumed exposure to herbicides) was 
provided.  

Review of the Veteran's service treatment records, which were 
provided to the VA examiner, reveal that they do include an 
August 28, 1968 report of medical examination conducted in 
conjunction with the Veteran's release from active duty.  At 
the time of this discharge examination, the Veteran's sitting 
blood pressure was recorded as 130/90.  On remand, the 
examiner is specifically instructed to review this record and 
provide an opinion regarding whether it is at least as likely 
as not that any current hypertension had its onset during 
active service or is related to the Veteran's military 
service, including his presumed exposure to herbicides.

As the claim must be remanded for the foregoing reasons, the 
RO/AMC should also make efforts to obtain any records dated 
from 1977, forward, from the VA Hospital in Columbus, 
Indiana.  This is so because at the time of the October 2009 
VA examination, the Veteran reported first beginning 
treatment for hypertension from this facility at that time.  
Recent VA treatment records should also be obtained.  

The Board notes that a June 2002 primary care record from the 
VA Medical Center (VAMC) in Indianapolis reports that the 
Veteran was seen as a new patient and was transferring his 
primary care needs from Dr. J. Sheehy and Dr. D. LeGrand, who 
was his vascular surgeon.  At the time of the primary care 
note, the Veteran's present illnesses included hypertension.  
As such, it appears that these two doctors may have been 
treating the Veteran's hypertension.  On remand, the RO/AMC 
should make efforts to obtain the Veteran's complete 
treatment records from these private medical providers.  

Lastly, the issue of entitlement to service connection for 
coronary artery disease, to include as secondary to type II 
diabetes mellitus, has been raised by the record.  See 
January 2010 Informal Hearing Presentation.  The Veteran 
further maintains that his hypertension is related to his 
coronary artery disease.  The issue of service connection for 
coronary artery disease, however, has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Because 
adjudication of the claim for service connection for coronary 
artery disease may impact adjudication of the Veteran's 
claims for service connection for hypertension as secondary 
to coronary artery disease, the Board concludes that these 
claims are inextricably intertwined. See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Given the foregoing, the claims 
for service connection for coronary artery disease must also 
be remanded.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to 
notify and assist, adjudicate the claim 
for service connection for coronary 
artery disease as a result of exposure 
to herbicides and as secondary to 
diabetes mellitus.  Provide the Veteran 
with appropriate notice of this 
decision and of his appellate rights.

2.  Obtain the Veteran's records 
related to treatment for hypertension 
from the Northern Arizona Health Care 
System, Anthem and Prescott Community 
Based Outpatient Clinics, dated since 
September 2009.  

3.  Obtain the Veteran's complete 
treatment records from the VA Hospital 
in Columbus, Indiana, dated from 1977, 
forward.  If these records are in a 
retired or archived status, efforts 
should be made to acquire the records.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

4.  Make arrangements to obtain the 
Veteran's complete treatment records 
from Dr. J. Sheehy and Dr. D. LeGrand.

5.  When the above development has been 
completed, return the claims file and a 
copy of this remand to the VA examiner 
who conducted the October 2009 
hypertension examination.  

The examiner should be asked to review 
the claims folder, including the August 
28, 1968 report of medical examination 
that recorded a sitting blood pressure 
reading of 130/90.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current 
hypertension had its onset during 
active service or is related to the 
Veteran's military service, including 
his presumed exposure to herbicides.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's type II 
diabetes mellitus either (a) caused or 
(b) aggravated (i.e., caused a 
permanent increase in severity) his 
hypertension.  

The examiner is also asked to provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's coronary artery disease 
either (a) caused or (b) aggravated 
(i.e., caused a permanent increase in 
severity) his hypertension.  

If the October 2009 VA examiner is not 
available, then a different examiner 
should be asked to review the claims 
folder and provide the requested 
opinions.  If the requested opinions 
cannot be given without further 
examination of the Veteran, then a new 
VA examination should be scheduled.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

7.  Finally, readjudicate the claim for 
service connection for hypertension as 
a result of exposure to herbicides and 
as secondary to diabetes mellitus.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


